DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al., (US Pat. Appln. 2011/0204505, hereinafter Pagaila). 

Regarding claim 10, Pagaila discloses a semiconductor structure (SS) including stacked dice, comprising:
a first redistribution structure/RDS (see conductive interconnect structure 154, 156 in Fig. 12; para 0049-0054);
a first device die (124 in a bottom tier in Fig. 12; para 0045) over the first RDS;
a first encapsulant (130 in Fig. 12; para 0044) encapsulating the first device die therein;
a first plurality of through-vias/TV (142 in the lowermost 130 in Fig. 12; para 0055) penetrating through the first encapsulant;
a second RDS (see conductive interconnect structure 147, 160, 142 in Fig. 12; para 0049-0050) over the first encapsulant and electrically coupled to the first RDS through the first plurality of TV;
a die stack (see a second/middle die 124 and topmost 124 in Fig. 12) over the second RDS;
a second device die (see a second/middle die 124 in Fig. 12) over the second RDS; and
a second encapsulant (130 in a middle tier in Fig. 12; para 0044) encapsulating the second device die and the die stack therein
(Fig. 12).

Regarding claim 11, Pagaila teaches the entire claimed structure as applied to claim 10 
above, including the die stack comprising a plurality of device dies stacked, wherein a 
top die in the die stack comprises a semiconductor substrate, and additional TVs 
(see 144 in topmost 124 in Fig. 12; para 0055) penetrating through the semiconductor 
substrate. 


above, including a second plurality of TVs (see 142 in the middle 130 in Fig. 12) penetrating through the second encapsulant and electrically coupling to the first plurality of TVs.

Regarding claims 13-14 respectively, Pagaila teaches the entire claimed structure as 
applied to claim 10 above, including:
the die stack being electrically connected to the first device die through the first plurality of TVs (see the topmost and middle 124 and 142 in the bottom 130 respectively in Fig. 12); and 
the second device die being electrically connected to the first device die through the first plurality of TVs (see the middle 124 and 142 in the bottom 130 respectively in Fig. 12). 

Regarding claim 15, Pagaila teaches the entire claimed structure as applied to claim 10 
above, including a solder region (bumps 160 over the middle 130 and respective 142   in Fig. 12; para 0054) over the second encapsulant, wherein the solder region is electrically coupled to one of the first plurality of TVs.

Regarding claim 16, Pagaila discloses a semiconductor structure (SS) including stacked dice, comprising:
a first redistribution structure/RDS (see conductive interconnect structure 154, 156 in Fig. 12; para 0049-0054);
a first device die (124 in a bottom tier in Fig. 12; para 0045) over the first RDS;
a first encapsulant (130 in Fig. 12; para 0044) encapsulating the first device die therein;
a first plurality of through-vias/TV (142 in the lowermost 130 in Fig. 12; para 0055) penetrating through the first encapsulant;
a second RDS (see conductive interconnect structure 147, 160, 142 in Fig. 12; para 0049-0050) over the first encapsulant and electrically coupled to the first RDS through the first plurality of TV (see 154, 156 and respective 142 in Fig. 12);
a die stack (see a second/middle die 124 and topmost 124 in Fig. 12) over the second RDS; and 
a second device die (see the second/middle die 124 in Fig. 12) over the second RDS, wherein both of the die stack and the second device die are electrically coupled to the first device die (see the top two 124, the middle 124 and the bottom 124 respectively in Fig. 12)
 (Fig. 12).

Regarding claims 17-19 respectively, Pagaila teaches the entire claimed structure 
as applied to claim 16 above, including:
the second device die being electrically connected to the first device die through the first plurality of TVs (see the middle 124, the bottom 124 and 142  in the bottom 130 respectively in Fig. 12);  
a second plurality of TVs  over the second RDS, being electrically coupled to the first device die through the first plurality of TVs (see 142 in the middle 130 coupled to the bottom 124 through 142  in the bottom 130 in Fig. 12); and 
a second encapsulant (130, the middle 124 and top two 124 respectively in Fig. 12) encapsulating the second device die and the die stack therein.

Regarding claim 20, Pagaila teaches the entire claimed structure as applied to claim 16 
above, including a die-attach film joining the first device die to the second RDS (see an insulating layer 134, the bottom 124 and 146, 147 respectively in Fig. 12; para 0046).

 Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

5.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al., (US Pat. Appln. 2011/0204505, hereinafter Pagaila).       

Regarding claims 1 and 9, Pagaila discloses a semiconductor structure (SS) including stacked dice, comprising:
a first device die (124 in a bottom tier in Fig. 12; para 0045); 
a supporting material (130 in Fig. 12; para 0044) encapsulating the first device die therein;
a second device die (a middle 124 in Fig. 12) over the supporting material;
a third die over the supporting material, wherein the die stack comprises at least a third device die (a topmost 124 in Fig. 12); 
a first redistribution network/RDN (see conductive interconnect structure 146, 147, 142, 154, 160 in Fig. 12; para 0049-0054) electrically coupled to a combination of the first device die, the second device die, and the third device die, wherein the first RDN is located over the first device die and under the second device die and the third device die; and
a plurality of electrical connectors (bumps 160 in Fig. 12; para 0054) underlying the supporting material, wherein a portion of the electrical connectors is 
(Fig. 12).
Pagaila further teaches the die stack including a plurality of device dies (see claims 20, 25). It would have been obvious to a person of ordinary skill in the art to recognize that such stacked die structure can have additional dice including a fourth device die stacked on the underlying third device die, being electrically coupled by the first RDN and the electrical connectors to provide improved die density and multilevel interconnections, as required. Furthermore, additional device dice of the stack would have additional TVs penetrating through the semiconductor substrate as those (see 144 in 124 in Fig. 12; para 0055) in the first, second and third device dies.   
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a die stack over the supporting material, die stack comprising at least a third device die, and a fourth device die stacked on the third device die and being electrically coupled by the first RDN and the electrical connectors, so that the die density and multilevel interconnect capability can further be improved in Pagaila’s structure. 

Regarding claims 2-4 respectively, Pagaila teaches substantially the entire 
claimed structure as applied to claim 1 above, including:
the supporting material comprising a first molding material (130 in the bottom tier in Fig. 12; para 0044), and wherein the structure further comprises a second molding material 
a second RDN (see conductive interconnect structure 146, 147 in Fig. 12; para 0049-0050) over the die stack;
a first plurality of through-vias/TV (see 142 in the lowermost 130 in Fig. 12; para 0055) penetrating through the first molding material; and
a second plurality of TVs (see 142 in the lowermost 130 in Fig. 12  penetrating through the second molding material and electrically coupling to the first plurality of TV; and 
the stacking structure having the third and the fourth device die would also provide a first top surface of the second molding material being is coplanar with a second top surface of the die stack (see top surfaces of 130 and 124 in Fig. 12).

Regarding claim 5, Pagaila teaches substantially the entire claimed structure as applied to claim 1 above, including:
a plurality of electrical interconnect paths (see conductive interconnect structure 142, 154, 156 in Fig. 12; para 0049-0054) extending through the supporting material, wherein the plurality of electrical interconnect paths comprise:
a first electrical interconnect path extends from a top side of the supporting
material downwardly (see 142, 154, 156 in Fig. 12), and the first electrical interconnect path is electrically coupled to the first device die; and 
a second electrical interconnect extends from a bottom side of the supporting material upwardly (see 142, 146, 147, 160 in Fig. 12), and the second electrical interconnect is electrical coupled to the die stack.	

Regarding claim 6, Pagaila teaches substantially the entire claimed structure as applied 
to claim 1 above, including the first device die having opposing sidewalls fully in contact 
with the supporting material (see 124 and 130 respectively in Fig. 12).
	
Regarding claim 7, Pagaila teaches substantially the entire claimed structure as applied 
to claim 1 above, including the first RDN (see conductive interconnect structure 146,
147, 142, 154, 160 in Fig. 12; para 0049-0054) extending between the supporting 
material and at least one of the second device die and the third device die.

Regarding claim 8, Pagaila teaches substantially the entire claimed structure as applied 
to claim 1 above, including the second RDN (see conductive interconnect structure 154, 
156, in Fig. 12; para 0049-0054) underlying the first device die and the supporting 
material, wherein the second RDN is over and electrically connected to the plurality of 
electrical connectors.

Any inquiry concerning this communication or earlier communications from the 

1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811